J-S32002-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    P.K.                                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                  v.                           :
                                               :
                                               :
    S.S.                                       :
                                               :
                       Appellant               :   No. 28 EDA 2020

               Appeal from the Order Entered December 9, 2019
    In the Court of Common Pleas of Philadelphia County Domestic Relations
                          at No(s): No. 180808471


BEFORE:        KUNSELMAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                          FILED SEPTEMBER 09, 2020

           Appellant S.S. (Husband) appeals from the order of the Court of

Common Pleas of Philadelphia County (trial court) denying his motion for a

protective order with respect to a subpoena for his medical records in an action

filed by Appellee P.K. (Wife) seeking an annulment of their marriage. For the

reasons set forth below, we reverse.

           Husband and Wife were married on April 20, 2018. At the time that

they first met, Husband lived in Michigan and Wife lived in Philadelphia,

Pennsylvania. N.T., 3/27/19, at 13. Following the marriage, Husband moved

from Michigan and he and Wife lived together in Philadelphia from May 21,

2018 through July 31, 2018. Id. at 29-30, 82-83.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S32002-20


      On August 16, 2018, Wife filed a petition to annul the marriage on the

ground of fraud, alleging that the parties discussed whether either of them

had any psychiatric or psychological conditions prior to agreeing to marry and

that Husband misrepresented that he had not been diagnosed with any

psychiatric or psychological condition.    Petition for Annulment of Marriage

¶7(e), (g).   Wife contends that on August 5, 2018, she discovered that

Husband had been diagnosed with Attention Deficit Hyperactivity Disorder

(ADHD) and dysthymic disorder and that she would not have married him if

she had known of those diagnoses. N.T., 3/27/19, at 9-11, 32, 57; Wife’s

Brief in Opposition to Protective Order at 4-5; Petition for Annulment of

Marriage ¶7(e). Wife has also alleged that Husband, a citizen of India who is

legally in the United States and had a pending employer-sponsored application

for a green card, fraudulently induced her to marry him in order to obtain a

spousal-sponsored green card application, which would be acted on more

quickly than the employer-sponsored application. Petition for Annulment of

Marriage ¶7(b), (f); N.T., 3/27/19, at 20, 24-29, 39.

      Husband denied that he misrepresented his psychiatric or psychological

condition to Wife, denied that he married her to obtain a spousal sponsored

green card, and denied that he committed any immigration fraud. Answer to

Petition for Annulment of Marriage ¶7(b), (e)-(f). Husband filed a counter-

claim for divorce, seeking a no-fault divorce and a fault divorce.




                                     -2-
J-S32002-20


     On March 19, 2019, Wife file a motion to compel Husband to answer

interrogatories and produce documents concerning his mental health history.

Following a hearing, the trial court on May 9, 2019 entered an order denying

the motion to compel without prejudice. Trial Court Order, 5/9/19.

     On April 4, 2019, Wife also served Husband with a notice of intent to

serve a subpoena on the Amen Clinic, Inc. (Amen Clinic) for production of the

following documents:

     Any and all documentation/information of any nature or kind,
     whatsoever, including, but not limited to, all records, reports,
     notes or schedules, all raw data diagnosis or diagnoses, history or
     histories, notes and/or records of consultations, prognosis or
     prognoses and/or treatment(s), mental status examination(s),
     clinical abstracts, charts for any condition(s) or symptoms for
     which [Husband] has and/or is diagnosed with and/or treated for,
     including, without limitation, psychiatric disorders, psychological
     disorders, and/or mental or nervous conditions, including but not
     limited to depression or anxiety.

Subpoena to Amen Clinic. On April 17, 2019, Husband filed an objection to

the subpoena on the grounds that the medical records that it seeks are

privileged, that they are private and confidential personal information, and

that they are irrelevant, and moved for a protective order quashing the

subpoena.     Following a hearing, a different judge of the trial court on

December 9, 2019 entered an order denying Husband’s motion for a protective




                                    -3-
J-S32002-20


order. Husband timely appealed this order.1 On January 24, 2020, this Court

entered an order staying the subpoena pending this appeal.

       Husband argues that the May 9, 2019 order denying Wife’s motion to

compel barred the trial court from holding that the documents that the

subpoena seeks are relevant to this proceeding and barred the trial court from

allowing their discovery. We do not agree.

       Under the coordinate jurisdiction rule, an aspect of the law of the case

doctrine, a judge may generally not alter the resolution of a legal question

previously decided by another judge of the same court. Riccio v. American

Republic Insurance Co., 705 A.2d 422, 425 (Pa. 1997). This rule, however,

applies only where the second judge rules on the same type of motion as the

first judge; the coordinate jurisdiction rule does not bar a judge from ruling

differently where the motions are not of the same type. Id.; K.H. ex rel.

H.S. v. Kumar, 122 A.3d 1080, 1091-92 (Pa. Super. 2015); Mellon Bank,

N.A. v. National Union Insurance Co. of Pittsburgh, 768 A.2d 865, 870-

71 (Pa. Super. 2001). The issue of whether the coordinate jurisdiction rule

applies is a question of law subject to our plenary, de novo review. Zane v.

Friends Hospital, 836 A.2d 25, 30 n.8 (Pa. 2003).


____________________________________________


1 Although the December 9, 2019 denial of the motion for a protective order
is not a final order, this Court has jurisdiction to decide this appeal because
an order requiring disclosure of allegedly privileged material is an appealable
collateral order under Pa.R.A.P. 313. Farrell v. Regola, 150 A.3d 87, 95-96
(Pa. Super. 2016); Buckman v. Verazin, 54 A.3d 956, 959 (Pa. Super.
2012); Gormley v. Edgar, 995 A.2d 1197, 1201 (Pa. Super. 2010).

                                           -4-
J-S32002-20


      Here, while the two motions both related to discovery of Husband’s

medical history, they were different motions. The first motion was a motion

filed by Wife to compel discovery from Husband concerning his mental health

history for the last five years. Wife’s Motion to Compel; Husband’s Responses

to Wife’s First Set of Interrogatories, Nos. 72-74.     The instant matter, in

contrast, was a motion for a protective order filed by Husband to prevent

discovery of medical records from the specific provider that Wife alleged had

diagnosed the conditions on which she bases her annulment claim. Moreover,

although the first judge denied the motion to compel on the ground that the

information and records sought had not been shown to be relevant, she denied

the motion “without prejudice.” N.T., 5/9/19, at 10, 13-14; Trial Court Order,

5/9/19. Given the differences in the motions and the fact that the first motion

was denied without prejudice, the coordinate jurisdiction rule did not bar the

trial court from denying the motion for a protective order.

      With respect to the merits, Husband argues that the trial court erred in

denying the motion for a protective order because the subpoena seeks records

protected by the psychiatrist/psychologist-patient privilege. We conclude that

some of the documents sought by Wife’s Amen Clinic subpoena are not

protected by the psychiatrist/psychologist-patient privilege, but that the

subpoena also seeks privileged records and that the trial court therefore erred

in failing to grant a protective order limiting the scope of the subpoena.




                                     -5-
J-S32002-20


      The issue of whether medical records are protected from discovery by

the psychiatrist/psychologist-patient privilege is a question of law subject to

our plenary, de novo review. Commonwealth v. Segarra, 228 A.3d 943,

950 (Pa. Super. 2020); Farrell v. Regola, 150 A.3d 87, 96 (Pa. Super. 2016).

The statute setting forth this privilege provides:

      No psychiatrist or person who has been licensed under the act of
      March 23, 1972 (P.L. 136, No. 52), to practice psychology shall
      be, without the written consent of his client, examined in any civil
      or criminal matter as to any information acquired in the course of
      his professional services in behalf of such client. The confidential
      relations and communications between a psychologist or
      psychiatrist and his client shall be on the same basis as those
      provided or prescribed by law between an attorney and client.

42 Pa.C.S. § 5944.

      This privilege protects from discovery a psychiatrist’s or psychologist’s

records that contain information communicated by the patient for treatment,

even if that information is highly relevant in a civil or criminal case, unless the

patient consents to the disclosure or waives the privilege. In re J.M.G., 229

A.3d 571, 579-80 (Pa. 2020); Farrell, 150 A.3d at 97-101; M.M. v. L.M., 55

A.3d 1167, 1174 (Pa. Super. 2012); Commonwealth v. Simmons, 719 A.2d

336, 340-41 (Pa. Super. 1998).         It does not protect from disclosure the

psychiatrist’s   or   psychologist’s   opinions,   diagnoses,   observations,   or

treatment, and does not apply to records that do not contain patient

communications. Farrell, 150 A.3d at 97-98; M.M., 55 A.3d at 1174; Gates




                                       -6-
J-S32002-20


v. Gates, 967 A.2d 1024, 1029 (Pa. Super. 2009); Simmons, 719 A.2d at

341.2

        Here, the subpoena seeks records of “diagnoses,” “prognoses,”

“treatment(s),” and “mental status examination[s].”             Records of the

psychiatrist’s conclusions, observations of Husband’s condition, and treatment

decisions that do not report Husband’s communications are not protected by

the psychiatrist/psychologist-patient privilege.     M.M., 55 A.3d at 1174;

Gates, 967 A.2d at 1029. The trial court therefore did not err in refusing to

quash the subpoena in its entirety based on the psychiatrist/psychologist-

patient privilege.

        The subpoena, however, is not limited to these types of documents.

Rather, it also seeks “[a]ny and all documentation/information of any nature

or kind, whatsoever, including, but not limited to all records, reports, … history

or histories, notes and/or records of consultations.”      Such records plainly

would contain communications from Husband to those treating him that are

privileged and protected from disclosure.




____________________________________________


2 The Mental Health Procedures Act (MHPA) protects mental health treatment
records from disclosure and is not limited to patient communications. 50 P.S.
§ 7111(a); M.M., 55 A.3d at 1174; Gates, 967 A.2d at 1029. The MPHA,
however, applies only to involuntary treatment and voluntary inpatient
treatment. 50 P.S. § 7103; M.M., 55 A.3d at 1174. There is no claim that
Husband was involuntarily committed or was an inpatient at the subpoenaed
clinic or that the MPHA applies here.

                                           -7-
J-S32002-20


      There was no consent by Husband to this disclosure; he consistently

objected to the disclosure of his medical records and the subpoena. Husband’s

Responses to Wife’s First Set of Interrogatories, Nos. 72-74; N.T., 5/9/19, at

5, 8-9; Husband’s Objection to Subpoena and Motion for Protective Order ¶¶7-

8; N.T., 12/9/19, at 8-9, 12. Nor was there any waiver. Although he did not

specifically reference 42 Pa.C.S. § 5944 or the psychiatrist/psychologist-

patient privilege, Husband argued to the trial court that he was entitled to a

protective order with respect to these medical records because they were

privileged and protected by privacy limitations on access to medical records.

Husband’s Objection to Subpoena and Motion for Protective Order ¶¶7-8, 15;

N.T., 12/9/19, at 8-9, 12. That is sufficient to preserve his claim that the

records are protected by the psychiatrist/psychologist-patient privilege.

Gates, 967 A.2d at 1030-31 (assertion that mental health records were

privileged medical information was sufficient to preserve claim of statutory

mental health records privilege even though patient did not reference the

specific privilege).

      Contrary to Wife’s assertions, there was no evidence of any conduct by

Husband that could constitute waiver of the privilege. While filing an action

that places one’s mental condition at issue or asserting a claim for relief based

on    one’s    mental   condition    can    constitute   a    waiver    of   the

psychiatrist/psychologist-patient privilege, Gormley v. Edgar, 995 A.2d

1197, 1204-06 (Pa. Super. 2010), Husband has not sought relief based on his


                                      -8-
J-S32002-20


mental condition or filed any action that places his mental condition at issue.

Instead, it is Wife that raised this issue. There was no claim that Husband

sent or gave Wife any record concerning his medical condition.         To the

contrary, Wife contended that she accidentally discovered the one medical

record of Husband’s that she has when it fell out of a folder while she was

going through a box that she knew contained Husband’s possessions as well

as her own possessions. N.T., 3/27/19, at 32, 37-38. Wife did not claim that

Husband asked her to go through or look at his belongings that were in the

box nor did she introduce evidence that Husband was the one who put his

belongings in the box with her things.

      Because the subpoena’s breadth requires production of records that are

protected by the psychiatrist/psychologist-patient privilege and there was no

consent to release of the records or waiver of the privilege, the trial court

erred in not granting a protective order limiting the subpoena to records of

diagnoses, treatment, and observations with any communications by Husband

redacted. M.M., 55 A.3d at 1174 (reversing trial court order for production

of records because production was not limited to opinions, observations, and

diagnoses); Simmons, 719 A.2d at 343-44 (vacating trial court order for

production of records because production of whole file was ordered even

though many documents in file were not privileged).

      Husband also argues the Amen Clinic records are protected from

discovery by the right of privacy and the federal Health Insurance Portability


                                     -9-
J-S32002-20


and Accountability Act of 1996 (HIPAA). While we do not agree that the right

of privacy or HIPAA prohibits disclosure of all of the records sought by the

subpoena, the trial court nonetheless erred in failing to grant a protective

order on this basis limiting the subpoena and use of the subpoenaed records.

      Even where there is no statutory privilege, a patient has a right of

privacy under the Pennsylvania Constitution that may limit the court-ordered

disclosure of records of medical treatments and diagnoses that would

otherwise be discoverable. Stenger v. Lehigh Valley Hospital Center, 609

A.2d 796, 800-02 (Pa. 1992); Lykes v. Yates, 77 A.3d 27, 31 (Pa. Super.

2013); Buckman v. Verazin, 54 A.3d 956, 962-64 (Pa. Super. 2012); Jones

v. Faust, 852 A.2d 1201, 1205-06 (Pa. Super. 2004). This right of privacy is

not absolute and medical records may be ordered disclosed where the need

for disclosure outweighs the harm to the patient’s privacy. Stenger, 609 A.2d

at 800-04; Jones, 852 A.2d at 1206. The factors that the court must weigh

to determine whether the right of privacy bars a subpoena or other court-

disclosure of medical records or information include the potential harm to the

patient from the disclosure, the adequacy of safeguards to prevent further

disclosure, the need for the medical records or information, and whether there

is any statutory mandate, public policy, or recognizable public interest that

supports the disclosure. Stenger, 609 A.2d at 801-02; Lykes, 77 A.3d at

31; Buckman, 54 A.3d at 961.




                                    - 10 -
J-S32002-20


      HIPAA restricts disclosure of health information without the consent of

the patient, but permits such disclosure in litigation in response to a subpoena

or discovery request where notice has been given to the patient and there is

a protective order that prohibits the parties from using or disclosing the health

information for any purpose other than the litigation and requires the return

or destruction of all copies of the health information at the end of the litigation.

45 C.F.R. § 164.512(e)(1)(ii)-(v).

      Here, Wife showed a high degree of need for Husband’s medical records

with respect to diagnoses of ADHD or dysthymic disorder prior to the parties’

April 20, 2018 marriage. Her petition for annulment is based on the claim

that Husband misrepresented to her that he did not have those conditions and

that she would not have married him if she had known that he had those

conditions. Husband does not admit that he has either of those conditions

and disputes that the Amen Clinic document on which she bases her claim of

fraud is sufficient to prove that he has been diagnosed with those conditions.

N.T., 3/27/19, at 32-35, 208-09. The harm from disclosure of records limited

to these alleged diagnoses prior to the marriage for use solely in this litigation

is also not unduly great as Wife already has possession of a record that

contains the diagnostic codes for these two conditions.

      If the trial court had imposed adequate safeguards to prevent disclosure

outside of the litigation, the balance of interests would permit the subpoenaing

of pre-April 20, 2018 Amen Clinic records with respect to whether Husband


                                      - 11 -
J-S32002-20


had ADHD and dysthymic disorder. The record, however, is devoid of any

evidence of safeguards to protect against such further disclosures. It does

not appear that any protective order or confidentiality agreement or order has

been entered that restricts Wife, her attorneys, and any other person receiving

the records or information from the records from disclosing the records or

information outside the litigation and neither party has asserted that such an

order has been entered.         Unless such a restriction on use of the medical

records and information obtained by the subpoena is ordered, the harm to

Husband’s right of privacy from permitting the subpoenaing of the records

outweighs Wife’s need for his medical records.3 Compare Stenger, 609 A.2d

at 802 (upholding disclosure of medical information necessary to prove

plaintiff’s claim because restrictions on the information disclosed were

adequate to protect privacy).

       In addition, Wife has no substantial need for medical records of

Husband that were created after April 20, 2018 or that concern diagnoses

other than the two conditions that are the basis of her annulment claim. Any

fraudulent statements by Husband that induced Wife to marry him had to

occur before the marriage and therefore only evidence of Husband’s medical



____________________________________________


3 While it does not appear that Husband specifically sought a restriction on
use of the records, he raised his privacy rights and the HIPAA restrictions,
both of which require consideration whether there is a restriction on further
disclosure. The issue of whether adequate protections have been provided is
therefore properly before this Court.

                                          - 12 -
J-S32002-20


condition prior the April 20, 2018 can be relevant. Only misrepresentations

concerning ADHD and dysthymic disorder have been asserted by Wife as the

basis for the annulment petition.    The possibility that Wife might discover

additional misrepresentations on a fishing expedition through Husband’s

medical records does not rise to a substantial need that can outweigh his

privacy rights. Moreover, the adverse effect on Husband’s privacy is greater

because Wife is not already aware of any conditions other than possible ADHD

and dysthymic disorder. There is no statute, public policy, or public interest

militating in favor of disclosing medical records of a party who did not choose

to place his medical condition in issue or in favor of disclosure of depression,

anxiety, or other psychiatric disorders, psychological disorders, mental or

nervous conditions. Rather, the sole need for Husband’s medical records is

Wife’s private interest in proving her fraud claim. There is therefore no need

for post-April 20, 2018 records or records concerning diagnoses other than

ADHD and dysthymic disorder that can outweigh Husband’s right of privacy,

even if a confidentiality order is imposed.

       Because the subpoena included documents and information protected

by the psychiatrist/psychologist-patient privilege and Husband’s constitutional

right of privacy and no protective order limiting use of the records was

entered, we reverse the trial court’s order denying Husband’s motion for a

protective order. We remand this case with instructions that the trial court

grant a protective order that permits Wife to subpoena from the Amen Clinic


                                     - 13 -
J-S32002-20


only records prior to April 20, 2018 concerning diagnoses of ADHD or

dysthymic disorder, with any communications by Husband redacted, and

restricts the disclosure of such records and any information obtained from

them outside this annulment proceeding.

     Order reversed. Jurisdiction relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/9/20




                                  - 14 -